21-10529-shl         Doc 40      Filed 06/14/21 Entered 06/14/21 12:16:17       Main Document
                                               Pg 1 of 2




                                     101 Par k Av en ue, 2 8t h Fl o or
                                     New Yor k, Ne w Y or k 1 017 8
                                          Tel : (2 12 ) 643 - 70 00

 S. Jason Teele                                                                       The Legal Center
 Member                                                                            One Riverfront Plaza
 Direct Dial: 973-643-4779                                                           Newark, NJ 07102
                                                                                    Tel: (973) 643-7000
 Email: steele@sillscummis.com


June 14, 2021

Via ECF & Email

The Honorable Judge Sean H. Lane
United States Bankruptcy Judge
One Bowling Green
New York, New York 10004-1408

Re:       In re Ninety-Five Madison Company, L.P. – Case No. 21-10529 (SHL)

Dear Judge Lane:

We represent Vitra, Inc. (“Vitra”), a creditor in the above-referenced chapter 11 case. On June 11,
2021, the Debtor submitted to the Court a proposed Amended and Restated Limited Partnership
Agreement in an attempt to address the serious management issues raised in Vitra’s motion to
convert the case, and echoed by the Court at the June 3, 2021 hearing.

The Debtor proposes to admit two additional general partners – Ms. Sklar’s children, Michael and
Sharan – as general partners of the Debtor entity. However, Ms. Sklar, through her control of RAS
Property Management LLC, will retain as much influence over the affairs of the Debtor as she has
heretofore exercised. Instead of the Debtor being managed exclusively by Ms. Sklar, under the
Debtor’s proposal, the Debtor will be managed by Ms. Sklar and her two children.

Further, the proposed Amended and Restated Limited Partnership Agreement requires the
unanimous consent of all three general partners for virtually every aspect of the Debtor’s
management. The unanimous consent of Ms. Sklar and her children would be required to approve:
any expense greater than $50,000; the selection of managing agent, leasing agent and architect for
the property; financing the property; lease terms for individual lessees; project budgets; and
marketing plans. In cases where the general partners’ unanimous consent cannot be obtained, the
decision would fall to Ms. Sklar’s hand-picked “Decider”. Nothing in the Debtor’s proposal would
prevent further changes to the management structure. In fact, Article X of the proposed Amended
and Restated Limited Partnership Agreement expressly authorizes the general partners (Ms. Sklar
and her children) “to amend this Agreement for any purpose”.

In sum and substance, the Debtor’s proposal is a sham that neither addresses nor resolves the
significant management issues raised by Vitra. We look forward to addressing these and other




8124828
21-10529-shl       Doc 40    Filed 06/14/21 Entered 06/14/21 12:16:17         Main Document
                                           Pg 2 of 2




Hon. Sean H. Lane
Page 2

issues raised by the Debtor’s submission during the hearing scheduled for 2:00 p.m. today.


Respectfully submitted,



S. Jason Teele



cc:       Charles E. Simpson, Esq. (via e-mail and CM/ECF)




8124828
